Case 1:20-cv-00546-TNM Document 8 Filed 03/13/20 Page 1 of 1

 

Tiffany Gough

From: SCDdb_filingdocs_ecf_chas

Sent: Friday, March 13, 2020 10:18 AM

To: DCD MDL

Ce: Sandra Shealy

Subject: MDL No. 2873 - Conditional Transfer Order (CTO-#27) - CLERK'S OFFICE: ACTION
REQUIRED

Attachments: MDL 2873 Certified Filed CTO-27.pdf

In Re: MDL No. 2873, In Re Film-Forming Foams Products Liability Litigation ritc

Conditional Transfer Order (#27)

Dear Clerk of Court: eh

 

Attached is a certified copy of the Conditional Transfer Order from the United States Judicial Panel on Multidistrict
Litigation ordering the transfer of a case (or cases) currently pending in your district: Plaintiff(s) v. 3M Company et al,
District Court Case No. (Please refer to Schedule A of the Conditional Transfer Order for the list of case(s) in your
district). Pursuant to this order, your case(s) must be transferred to the District of South Carolina. The Honorable Richard
M. Gergel will preside over this litigation.

Please file the attached, certified copy of the Conditional Transfer Order in the affected case(s), and close the case(s).

Please transmit the record of this case to the District of South Carolina using the CM/ECF transfer functionality.
Note: Please indicate "per MDL 2873 CTO-#" in "Remarks for Email”.

If you have any questions, please feel free to contact me by email sandra_shealy@scd.uscourts gov or by
telephone (843)579-1406.

See Attachment: Certified Filed Copy of Conditional Transfer Order MDL No. 2873

Sandra S. Shealy

Civil Case Administrator

for Honorable Richard M. Gergel
Charleston, SC

843-579-1406

 
